[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 221 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 222 
We are entirely satisfied with the opinion of VAN BRUNT, J., rendered in this case at the General Term. It leaves nothing to be added beyond some consideration of the criticisms upon it, which have been made on behalf of the appellant.
To the argument that a double jurisdiction, and so a double remedy, is given by the act of 1887, as amended in 1888 (Chap. 181); that one jurisdiction flows from the provision of section 2, which makes the offense a misdemeanor, and the other from the language of section 4, which authorizes the magistrate issuing the search warrant to try in a summary manner the alleged offender; and that to hold the latter to be exclusive would leave it in the option of the magistrate to prevent any remedy whatever, by declining to bring the accused before him, which the act gives him the right to do in the exercise of his discretion: to this argument the learned district attorney makes two answers. He suggests that the discretion of the magistrate, indicated by the word "may," is not an arbitrary, but a judicial discretion which may, to some extent, be controlled; and then, that conceding the double jurisdiction of the Courts of Sessions and of the magistrate, it is at least concurrent, and the one first exercised becomes exclusive, and that of the magistrate was so exercised in the present case, and, therefore, should have been pursued to a judgment, either of acquittal or conviction.
It may be that the discretion of the magistrate, who has issued a search warrant to bring before him the person in whose possession the stamped syphons were found, or to refuse to do so, is not arbitrary, but judicial, and that he might be compelled to act in a proper case, but that fact, giving it all possible force, would still fail to answer the inquiry why, if the one remedy was meant to be exclusive, the statute should have carefully provided another by declaring the offense to be a misdemeanor, and why the one sole remedy permitted should *Page 225 
be confided at all to the magistrate's discretion in respect to the arrest and examination of the offender. It is clearly the better interpretation that two remedies were effectively given, and that the first was not provided merely to be at once taken away by the existence and terms of the second.
But upon that construction it is still argued that the magistrate took jurisdiction under section 4, and so was bound to proceed with the summary remedy. I think that contention is not warranted by the facts. The affidavit presented to the magistrate showed that certain marked syphons had been stolen and were in defendant's possession. There was enough without the aid of the statute to authorize the issue of a search warrant, which was the first step taken by the magistrate. That act was, therefore, ambiguous and could be referred to his jurisdiction under the Criminal Code or under the special statute in question. Upon the recovery of the property the possessor was arrested and brought before him. That, again, was an act of the magistrate which he might do by force of the provisions of the Code or those of the statute of 1887, as amended. We are compelled to look further to discover which jurisdiction he exercised, and then we see that the precise question was presented to his mind, and thereupon he declined to act under the provisions of section 4, and did act under those of section 2 and the provisions of the Code. I think, therefore, that neither answer to the General Term opinion is sound, and that the mandatory provisions of section 4 apply only where the magistrate takes jurisdiction under its summary provisions, and do not prevent him from sending the case to the Sessions for trial. It thus becomes needless to consider the constitutional question, as to which we express no opinion.
The order denying a writ of mandamus should be affirmed.
All concur, except RUGER, Ch. J., not voting.
Order affirmed. *Page 226